Citation Nr: 0023825	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Waiver of an overpayment of Department of Veterans Affairs 
(VA) pension benefits in the amount of $1,644.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1999.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate review.  This appeal 
originates from a decision dated in May 1998, by the 
Committee on Waivers and Compromises (COWC) of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. In October 1992, the appellant was awarded nonservice-
connected pension benefits.

2. In August 1994, the appellant submitted an Eligibility 
Verification Report (EVR) which indicated that she had 
received no income from August 1st, 1993 to July 31st, 1994.

3. In January 1996, an Income Verification Match revealed 
that the appellant received additional countable income in 
1993 which was not reported on her EVR in 1994.

4. In July 1996, the appellant was informed that her pension 
benefits had been adjusted effective from February 1st, 
1994, terminated effective September 1st, 1995 and that an 
overpayment had been created as a result of the 
adjustment.

5. In September 1998, the COWC waived a portion of the 
outstanding indebtedness in the amount of $4,564.00 and 
denied waiver of the remaining $1,644.00 based upon a 
finding of bad faith due to her failure to report the 
receipt of the additional countable income.

6. The appellant's failure to accurately report additional 
income in 1993 is reflective of a willful failure to 
disclose a material fact with the intent of obtaining or 
retaining eligibility for VA benefits.


CONCLUSION OF LAW

The misrepresentation on the part of the appellant in the 
creation of the overpayment of pension benefits precludes 
waiver of recovery.  38 U.S.C.A. §§ 5107, 5302(c) (West 
1991); 38 C.F.R. § 1.965(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Furthermore, the appellant has not indicated that 
there are any records of probative value that are available 
and that have not already been included in the claims file.  
In fact, this case was remanded in October 1999 and the 
appellant and her representative were provided an additional 
opportunity to submit evidence and or argument in support of 
her claim and no additional evidence or argument was 
submitted.  Accordingly, the Board finds that all relevant 
evidence has been properly developed and that the duty to 
assist the appellant in developing pertinent facts, as set 
forth by 38 U.S.C.A. § 5107(a), has been satisfied.

Before proceeding to discuss the merits of the appellant's 
appeal, it may be useful to address briefly certain laws and 
regulations that govern the adjudication of requests for 
waiver of the recovery of an overpayment.  In this regard, 
the Board notes that the provisions of 38 U.S.C.A. § 5302 (c) 
prohibit the waiver of a debt where "...there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver...."  Similarly, 38 C.F.R. § 1.965(b) provides that 
the granting of a waiver will be precluded upon a finding of 
"(1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith."  A debtor's conduct is 
deemed to constitute "...bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits "lack of good faith" where 
his conduct shows an "...[a]bsence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that, pursuant to 38 C.F.R. § 1.962(b), 
any "misrepresentation of a material fact" must be "more 
than non-willful or mere inadvertence."

If a debtor's conduct is deemed not to have constituted 
either "fraud," "misrepresentation of a material fact," 
"bad faith," or "lack of good faith," such debtor's 
request for waiver will be evaluated in light of the 
principles of "equity and good conscience" which are set 
forth at 38 C.F.R. § 1.965(a).  In applying the "equity and 
good conscience" standard to an individual case, several 
factors are to be considered by the decision-maker.  Among 
these are (1) whether actions of the debtor contributed to 
the creation of the debt, (2) whether collection would 
deprive the debtor or the debtor's family of basic 
necessities, (3) whether recovery of the debt would nullify 
the objective for which benefits were intended, (4) whether 
failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position 
to his detriment due to his reliance upon the receipt of VA 
benefits.  Additionally, the decision-maker must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to VA.

The instant question, of course, is whether, in view of the 
legal and regulatory guidelines set forth above, the 
appellant is entitled to a waiver of recovery of her 
outstanding indebtedness.  In this regard, the record 
reflects that, in September 1998, the COWC waived a portion 
of the outstanding indebtedness in the amount of $4,564.00 
and denied waiver of the remaining $1,644.00 based upon a 
finding of bad faith due to her failure to report the receipt 
of additional countable income in 1993.

After review of the record, the Board must conclude that the 
appellant knowingly submitted an Eligibility Verification 
Report (EVR) which was inaccurate with respect to her 
countable income for pension eligibility purposes.  While she 
has testified that she misunderstood the requirement to 
report her workmen's compensation payments and that due to 
her financial status, recovery would result in undue 
financial hardship, the Board notes that the appellant 
reported that she had received workers compensation benefits 
in the past and based upon this report, the RO determined 
that this action demonstrated the appellant's awareness of 
the reporting requirement.  The Board finds no evidence to 
rebut this conclusion and therefore, in light of the 
appellant's failure to report the receipt of worker's 
compensation, the amount of overpayment attributable to this 
failure is deemed to have been created by the appellant's own 
bad faith.  In this regard, the Board notes that the 
appellant had been adequately informed on numerous occasions 
of the necessity to accurately report her income and to 
notify VA of any changes.  

In view of the above facts, the Board finds the assertions 
with respect to the appellant's reported misunderstanding of 
the reporting requirements to be untenable.  Indeed, after 
having been through the process and having previously 
reported the receipt of workmen's compensation, and having 
received repeated pension award letters in conjunction with 
these benefits, which included the instructions for the EVRs 
and contained ample indication of the necessity to report any 
income she might have been receiving, her assertions, in the 
absence of any additional evidence, are not deemed to be an 
adequate excuse for her failure to report all countable 
income, specifically the workers compensation benefits, on 
her EVR. 

In view of the history of the appellant's experiences with 
respect to her receipt of pension benefits and the lack of 
any additional evidence to serve as an excuse for her 
actions, the Board must conclude that his failure to report 
the workmen's compensation income as having been undertaken 
with the "intent to seek an unfair advantage" as well as 
with "knowledge of the likely consequences...".  
Accordingly, and since her actions did result in a loss to 
the government, the appellant is properly characterized as 
having acted in "bad faith," and waiver of recovery of the 
debt in the amount of $1,644.00 is, therefore, precluded.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b)(2).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

